                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 1 of 19 Page ID #:1




                                           1 Dariush G. Adli, SBN 204959

                                           2    adli@adlilaw.com
                                               Alyssa Dillard, SBN 301313
                                           3    alyssa.dillard@adlilaw.com
                                           4   ADLI LAW GROUP, PC
                                               444 South Flower St., Suite 3100
                                           5   Los Angeles, California 90071
                                           6   Telephone: (213) 623-6546

                                           7 Attorneys for Plaintiff
                                               A.C.T. 898 Products, Inc.
                                           8

                                           9                               UNITED STATES DISTRICT COURT
                                          10                          CENTRAL DISTRICT OF CALIFORNIA
                                          11
ADLI LAW GROUP, P.C.




                                          12 A.C.T. 898 PRODUCTS, INC., a California Case No:
                                               Corporation,
                       www.adlilaw.com




                                          13                                                     COMPLAINT FOR:
                        (213) 623-6546




                                          14                  Plaintiff,
                                                                                                    1) FEDERAL TRADEMARK
                                          15                                                           INFRINGEMENT;
                                                     vs.                                            2) FEDERAL UNFAIR
                                          16                                                           COMPETITION;
                                               HEADQUARTERS BEAUTY SUPPLIES,                        3) TRADEMARK DILUTION
                                          17 INC., a California corporation; Shaleen M.             4) CALIFORNIA
                                                                                                       TRADEMARK
                                          18 Diep, an individual; and, DOES 1 through
                                               10, inclusive,                                          INFRINGEMENT
                                          19                                                        5) UNFAIR COMPETITION
                                                                                                       UNDER CAL. BUS. & PROF.
                                          20                  Defendants.                              CODE § 17200 ET SEQ
                                                                                                    6) TORTIOUS
                                          21                                                           INTERFERENCE WITH
                                          22
                                                                                                       ECONOMIC RELATIONS;
                                                                                                    7) IMITATING AND FALSE
                                          23                                                           ADVERTISING;
                                                                                                    8) CONVERSION;
                                          24                                                        9) INJUNCTIVE RELIEF
                                          25

                                          26                                                     DEMAND FOR JURY TRIAL

                                          27

                                          28


1013.213                                                              COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 2 of 19 Page ID #:2




                                           1           Plaintiff A.C.T. 898 PRODUCTS, INC. ("Plaintiff" or "ACT898") complains
                                           2 and alleges as follows against Defendants HEADQUARTERS BEAUTY SUPPLIES,

                                           3 INC., a California Corporation (“HBSI”); SHALEEN M. DIEP, an individual

                                           4 (“Diep”); and, DOES 1-10, inclusive (collectively, “Defendants”).

                                           5                           I.     NATURE OF THE ACTION
                                           6           1.   This lawsuit arises out of Defendants’ infringement of ACT898’s
                                           7 intellectual property, specifically its highly successful trademarked line of cosmetic

                                           8 brushes. This is an action for federal and common law trademark infringement,

                                           9 federal and California unfair competition, trademark dilution, tortious interference

                                          10 with economic relations, imitating and false advertising, conversion, and injunctive

                                          11 relief.
ADLI LAW GROUP, P.C.




                                          12                                  II.    JURISDICTION
                       www.adlilaw.com




                                          13           2.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331,
                        (213) 623-6546




                                          14 for original jurisdiction over federal claims, in that this action arises under a claim for

                                          15 trademark infringement.

                                          16           3.   The Court has supplemental jurisdiction over the claims in this
                                          17 Complaint which arise under state statutory and common law, pursuant to 28 U.S.C.

                                          18 § 1367(a), because the state law claims are so related to the federal claims, that they

                                          19 form part of the same case or controversy, and derive from a common nucleus of

                                          20 operative facts. This action is not a collusive action designed to confer jurisdiction on

                                          21 a court of the United States that it would not otherwise have.

                                          22           4.   This Court has personal jurisdiction over Defendants, by virtue of all
                                          23 Defendants’ purposeful contact with this district, including, on information and

                                          24 belief, substantial business conducted with customers residing in this district, and for

                                          25 alleged multiple, intentional counterfeit activity occurring in California.

                                          26           5.   This Court also has personal jurisdiction over the all Defendants,
                                          27 because they have a continuous, systematic, and substantial presence within this

                                          28 judicial district.

                                                                                          1
1013.213                                                           COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 3 of 19 Page ID #:3




                                            1         6.     Upon information and belief, Plaintiff alleges that this Court has
                                            2 personal jurisdiction over the Defendants, because the Defendants also did business

                                            3 in this judicial district, prior to the date of this complaint.

                                            4         7.     Upon information and belief, Plaintiff alleges that this Court has
                                            5 personal jurisdiction over all the Defendants, because the Defendants also took

                                            6 actions which caused effects in this judicial district, such as converting Plaintiff's

                                            7 property, and tortiously interfering with Plaintiff’s economic advantage.

                                            8         8.     Venue is proper in this judicial district, pursuant to 28 U.S.C. §§1391(b)
                                            9 and (c), and §§1400 (a) and (b), because Defendants conduct business in this district,

                                           10 HBSI’s principal place of business is located in this district and a substantial part of

                                           11 the events giving rise to the causes of action in this complaint occurred in this district.
ADLI LAW GROUP, P.C.




                                           12                                         III.   PARTIES
                       www.adlilaw.com




                                           13         9.     Plaintiff ACT898 is a corporation organized and existing under the laws
                        (213) 623-6546




                                           14 of the state of California, with its principal place of business in La Puente, California.

                                           15         10.    HBSI is a California corporation with its principal place of business
                                           16 located at 9142 E. Valley Blvd., Rosemead, CA 91170.

                                           17         11.    Upon information and belief, Plaintiff alleges that Defendant Diep is an
                                           18 individual, residing in California, and is an owner, principal, and/or employee of

                                           19 HBSI.

                                           20         12.    Plaintiff is ignorant of the true names and capacities, whether individual,
                                           21 corporate, associate, partnership, or otherwise, of each of the Defendants sued in this

                                           22 complaint as Does 1 through 10, inclusive, and consequently sues those Defendants

                                           23 by those fictitious names. Those unnamed defendants include, but are not limited to:

                                           24 (a) officers and/or directors who acted in concert with Defendants against Plaintiff;

                                           25 (b) other entities affiliated with Defendants that acted in concert with Defendants

                                           26 against Plaintiff; and (c) individuals or entities with whom Defendants acted in

                                           27 concert against Plaintiff. Plaintiff reserves the right to name those Does as discovery

                                           28 from Defendants reveals their identities.
                                                                                             2
1013.213                                                             COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 4 of 19 Page ID #:4




                                            1        13.    Upon information and belief, Plaintiff alleges that each of the
                                            2 Defendants named in this complaint as a Doe, was and is negligently and/or

                                            3 intentionally responsible in some manner for the occurrences alleged in this

                                            4 complaint, and the injuries and damages suffered by Plaintiff as alleged in this

                                            5 complaint were the direct and proximate result of, and caused by, the acts and

                                            6 omissions of the Defendants.

                                            7        14.    Each of the Defendants are alleged to be co-conspirators with each other
                                            8 Defendant, in that each agreed to participate, and did participate, in the furtherance of

                                            9 the objective of the civil wrongs alleged in this complaint, pursuant to a common

                                           10 scheme, course of action, enterprise and/or conspiracy.

                                           11        15.    To the extent that certain acts and/or omissions were perpetrated by
ADLI LAW GROUP, P.C.




                                           12 certain Defendants, the remaining respective Defendants confirmed and ratified those
                       www.adlilaw.com




                                           13 acts and/or omissions, as applicable.
                        (213) 623-6546




                                           14        16.    Whenever and wherever reference is made in this complaint to any act
                                           15 and/or failure to act by a respective Defendant or Defendants, those allegations and

                                           16 reference also mean the acts and/or failures to act of each other respective Defendant,

                                           17 acting individually, jointly, and/or severally, as applicable.

                                           18        17.    Whenever and wherever reference is made to individuals who are not
                                           19 named as Defendants in this complaint, but were employees/agents of one or more

                                           20 Defendants, those individuals acted on behalf of those Defendants, within the scope

                                           21 of their employment/agency.

                                           22        18.    At all times relevant, each respective Defendant was the employer, joint
                                           23 employer, and/or agent of each of the other respective Defendants, as applicable.

                                           24        19.    Upon information and belief, Plaintiff alleges that HBSI is the alter ego
                                           25 of the individual Defendants, and each other, and consequently, Plaintiff may proceed

                                           26 against all such respective Defendants directly, as they are each liable jointly and

                                           27 severally for any and all damages suffered by Plaintiff.

                                           28        20.    Whenever appearing in this complaint, all references to “Defendants” is,
                                                                                            3
1013.213                                                            COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 5 of 19 Page ID #:5




                                            1 and is intended to be, a reference to all such respective Defendants in this action, and

                                            2 each of them, named and unnamed, including all fictitiously named Defendants.

                                            3                          IV.    FACTUAL ALLEGATIONS
                                            4        21.   Plaintiff is in the business of manufacturing, distributing, and the
                                            5 wholesale supply of beauty products, including but not limited to, cosmetic brushes

                                            6 and nail brushes, across the U.S. and around the world. Plaintiff has been in this

                                            7 business since 1997. Plaintiff uses several trade names and marks to identify its

                                            8 services and products, specifically including, but not limited to, the “777” mark (the

                                            9 “Mark”).

                                           10        22.   ACT898 was the first entity to use the Mark in association with its nail
                                           11 and cosmetic products in the U.S., and around the world. As a result of ACT898’s
ADLI LAW GROUP, P.C.




                                           12 widespread usage of the Mark, consumers have come to extensively know, and
                       www.adlilaw.com




                                           13 ACT898 has become identified in the public mind as the provider of, the cosmetic
                        (213) 623-6546




                                           14 products identified by the Mark.

                                           15        23.   Plaintiff holds and/or controls U.S. trademark registration number
                                           16 3893221, for the mark “777”, for Plaintiff’s cosmetic and nail brushes (“Genuine

                                           17 Product”). True and correct copies of this trademark registration is attached as

                                           18 Exhibit A to this complaint and incorporated into it by this reference. The Mark has

                                           19 been continually registered since its registration date, and has not been abandoned,

                                           20 canceled, or revoked.

                                           21        24.   The Mark includes the federal registered trademark, as well as the
                                           22 common law rights.

                                           23        25.   On information and belief, HBSI operates an Amazon.com seller
                                           24 account under the name “Q-ITEM.”

                                           25        26.   Beginning in or about October 2019, Plaintiff became aware that
                                           26 Defendants were selling nail brushes substantially identical to Plaintiff’s, branded

                                           27 with the names/marks “777” (the “Known Counterfeit Product”). These sales were

                                           28 taking place on HBSI’s “Q-ITEM” seller account on Amazon.com.
                                                                                           4
1013.213                                                           COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 6 of 19 Page ID #:6




                                            1        27.    On or about October 14, 2019, Plaintiff conducted a test buy of the
                                            2 Know Counterfeit Product, via HBSI’s “Q-ITEM” Amazon.com seller page. Plaintiff

                                            3 ordered thirteen (13) of Defendants’ Known Counterfeit Product.

                                            4        28.    When Plaintiff received the order, the return address label listed the
                                            5 sender as “Q-ITEM” and the return address was identical to Defendants’ principal

                                            6 place of business (9142 E. Valley Blvd., Rosemead, CA 91170).

                                            7        29.    The products received by Plaintiff displayed a mark substantially
                                            8 identical to Plaintiff’s Mark, but the products were of lower quality than Plaintiff’s

                                            9 products.

                                           10        30.    On or about October 29, 2019, Plaintiff sent Defendants a letter
                                           11 demanding, without limitation, that: Defendants immediately cease and desist from
ADLI LAW GROUP, P.C.




                                           12 any further sales or marketing of the Known Counterfeit Product; Defendants provide
                       www.adlilaw.com




                                           13 Plaintiff with substantiation of from whom they purchased, or otherwise obtained, the
                        (213) 623-6546




                                           14 Known Counterfeit Product; Defendants recall all Known Counterfeit Product units,

                                           15 and all materials related to them, from sub-distributors and others to whom

                                           16 Defendants had provided Known Counterfeit Product; Defendants provide Plaintiff

                                           17 with any and all documentation in any manner referencing the Known Counterfeit

                                           18 Product, including but not limited to, manufacturing, shipping, sales, factoring and

                                           19 banking records and accountings; turn over to Plaintiff all remaining inventory of the

                                           20 Known Counterfeit Product; and remove or disable all access to the Known

                                           21 Counterfeit Product on its and any third party website, including Amazon.com. A

                                           22 true and correct copy of the cease and desist letter in question is attached as Exhibit B

                                           23 to this complaint and incorporated into it by this reference.

                                           24        31.    On or about November 20, 2019, after receiving no response from
                                           25 Defendants, Plaintiff sent an additional cease and desist letter, delineating the same

                                           26 points.   A true and correct copy of the cease and desist letter in question is attached
                                           27 as Exhibit C to this complaint and incorporated into it by this reference.

                                           28        32.    Since at least July 1997, when Plaintiff began using the Mark in
                                                                                            5
1013.213                                                            COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 7 of 19 Page ID #:7




                                            1 connection with the Genuine Products, Plaintiff advertised, and marketed the Mark.

                                            2         33.   Plaintiff has spent significant amounts of money and resources
                                            3 developing, promoting, and advertising the Mark, so that the public recognizes the

                                            4 goods associated with the Mark, and recognizes the Mark come from Plaintiff.

                                            5         34.   As a result of Plaintiff’s widespread use and display of each of the Mark
                                            6 as a distinctive trademark, identifying nail and cosmetic brushes: (a) the public has

                                            7 come to recognize and identify goods bearing the Mark as emanating from Plaintiff;

                                            8 (b) the public recognizes that goods bearing the Mark, constitute high quality,

                                            9 dependable goods that conform to the standards of quality and care created by

                                           10 Plaintiff; and, (c) the Mark has established strong secondary meaning, and extensive

                                           11 goodwill throughout the world among users of these brushes.
ADLI LAW GROUP, P.C.




                                           12         35.   On information and belief, Defendants knew the Mark was trademarked
                       www.adlilaw.com




                                           13 by Plaintiff. Defendants knew that they have no ownership interest in and/or to the
                        (213) 623-6546




                                           14 Mark, since their inception.

                                           15         36.   As stated above, Defendants have been using at least one, if not more,
                                           16 trademarks    which      are   identical   to,   closely   similar   to,   or   substantially
                                           17 indistinguishable from, Plaintiff’s Mark, to promote and sell nail and cosmetic

                                           18 brushes, without Plaintiff's permission or authorization.

                                           19         37.   Upon information and belief, Plaintiff alleges that Defendants have
                                           20 made the aforementioned uses of its Mark intentionally, with knowledge and

                                           21 deliberate disregard, in order to without limitation, unfairly compete with Plaintiff,

                                           22 confuse the public as to the source of the Known Counterfeit Products, and portray

                                           23 the Known Counterfeit Products as Genuine Products, and not inferior counterfeits of

                                           24 Plaintiff’s products.

                                           25 / / /

                                           26 / / /

                                           27 / / /

                                           28 / / /
                                                                                               6
1013.213                                                              COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 8 of 19 Page ID #:8




                                            1                              FIRST CLAIM FOR RELIEF
                                            2                (Federal Trademark Infringement and Counterfeiting)
                                            3                                     (15 U.S.C. § 1114)
                                            4                                 (Against All Defendants)
                                            5        38.    Plaintiff repeats and re-alleges the allegations of paragraphs 1-37 of this
                                            6 complaint, as if fully set forth here.

                                            7        39.    This is a claim for trademark infringement and counterfeiting, arising
                                            8 under 15 U.S.C. § 1114.

                                            9        40.    As set forth above, Defendants have repeatedly, and intentionally
                                           10 engaged in acts of direct infringement, by the use of Plaintiff’s Mark, on, and in

                                           11 connection with, Known Counterfeit Products, without Plaintiff’s consent.
ADLI LAW GROUP, P.C.




                                           12        41.    As set forth above, Defendants are directly liable for the acts of
                       www.adlilaw.com




                                           13 infringement committed by them.
                        (213) 623-6546




                                           14        42.    Long after Plaintiff’s adoption and use of its Mark, Defendants adopted
                                           15 and used the Mark in commerce, on and in connection with Known Counterfeit

                                           16 Products, without Plaintiff’s consent, in a manner that infringes upon Plaintiff’s

                                           17 rights in the Mark in violation of 15 U.S.C. § 1114.

                                           18        43.    Defendants’ use in commerce of the Mark, in connection with the
                                           19 promotion, marketing, and advertising of Known Counterfeit Products, is likely to

                                           20 cause confusion, or to cause mistake, or to deceive.

                                           21        44.    Upon information and belief, Plaintiff alleges Defendants did so with
                                           22 actual knowledge of Plaintiff’s ownership and prior, continuous use of the Mark, and

                                           23 with the intent to unfairly compete with Plaintiff, to trade upon Plaintiff’s reputation

                                           24 and goodwill by causing confusion and mistake among customers and the public, and

                                           25 to deceive the public into believing that Defendants’ Known Counterfeit Products are

                                           26 associated with, sponsored by, originate from, or are approved by Plaintiff, when they

                                           27 are not.

                                           28        45.    Plaintiff is informed and believes, and thereon alleges, that Defendants’
                                                                                            7
1013.213                                                            COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 9 of 19 Page ID #:9




                                            1 activities constitute willful and intentional infringement, and counterfeiting of the

                                            2 Mark, directly and/or indirectly, in total disregard of Plaintiff’s proprietary rights, and

                                            3 were done despite Defendants’ knowledge that the use of the Mark was and is in

                                            4 direct contravention of Plaintiff’s rights.

                                            5        46.    Upon information and belief, Plaintiff alleges that Defendants have
                                            6 derived and received, and will continue to derive and receive, gains, profits, and

                                            7 advantages from the use of the Mark, in an amount not presently known to Plaintiff.

                                            8 By reason of the actions of Defendants, constituting unauthorized use of the Mark,

                                            9 Plaintiff has been damaged and is entitled to monetary relief, in an amount to be

                                           10 determined at trial.

                                           11        47.    Due to the actions of Defendants, constituting unauthorized use of the
ADLI LAW GROUP, P.C.




                                           12 Mark, Plaintiff has suffered, and continues to suffer, great and irreparable injury, for
                       www.adlilaw.com




                                           13 which Plaintiff has no adequate remedy at law.
                        (213) 623-6546




                                           14                            SECOND CLAIM FOR RELIEF
                                           15              (Federal Unfair Competition & False Designation of Origin)
                                           16                                    (15 U.S.C. § 1125(a))
                                           17                                 (Against All Defendants)
                                           18        48.    Plaintiff repeats and re-alleges the allegations of paragraphs 1-47 of this
                                           19 Complaint, as if fully set forth here.

                                           20        49.    This is a claim for unfair competition and false designation of origin,
                                           21 arising under 15 U.S.C. § 1125(a).

                                           22        50.    As set forth above, Defendants have engaged in acts of direct
                                           23 infringement by the use of Plaintiff’s Mark on the Known Counterfeit Products,

                                           24 without Plaintiff’s consent.

                                           25        51.    The direct and indirect use of the Mark by Defendants, without
                                           26 Plaintiff’s consent, constitutes a false designation of origin, false or misleading

                                           27 description of fact, and/or false or misleading representation of fact, any or all of

                                           28 which is likely to cause confusion, or to cause mistake, and/or to deceive, as to the
                                                                                             8
1013.213                                                             COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 10 of 19 Page ID #:10




                                             1 affiliation, connection, or association of such person with another person, or as to the

                                             2 origin, sponsorship, or approval of his or her goods or commercial activities by

                                             3 another person, in violation of 15 U.S.C. § 1125(a).

                                             4        52.    The direct and indirect use of the Mark by Defendants, without
                                             5 Plaintiff’s consent, also constitutes a false designation of origin, false or misleading

                                             6 description of fact, or false or misleading representation of fact, which in commercial

                                             7 advertising or promotion, misrepresents the nature, characteristics, qualities, or

                                             8 geographic origin of his or her or another person’s goods or commercial activities in

                                             9 violation of 15 U.S.C. § 1125(a).

                                            10        53.    This conduct by Defendants is likely to confuse, mislead, and/or deceive
                                            11 customers, and members of the public, as to the origin and authenticity of the Known
ADLI LAW GROUP, P.C.




                                            12 Counterfeit Products, or cause those persons to believe that Defendants and/or their
                       www.adlilaw.com




                                            13 merchandise and services, have been sponsored, approved, authorized, and/or
                        (213) 623-6546




                                            14 licensed by Plaintiff, in regards to the Known Counterfeit Products, or that same are

                                            15 in some way affiliated or connected with Plaintiff, when they are not, all in violation

                                            16 of 15 U.S.C. § 1125(a).

                                            17        54.    Upon information and belief, Plaintiff alleges that the actions of
                                            18 Defendants were undertaken willfully, with full knowledge of the falsity of such

                                            19 designation of origin, and false descriptions and/or representations.

                                            20        55.    Upon information and belief, Plaintiff alleges that Defendants have
                                            21 derived and received, and will continue to derive and receive, gains, profits, and

                                            22 advantages from Defendants’ false designation of origin, false or misleading

                                            23 statements, descriptions of fact, and/or false or misleading representations of fact, in

                                            24 an amount that is not presently known to Plaintiff.

                                            25        56.    By reason of the Defendants’ actions, constituting false designation of
                                            26 origin, false or misleading statements, false or misleading descriptions of fact, and/or

                                            27 false or misleading representations of fact, Plaintiff has been damaged and is entitled

                                            28 to monetary relief, in an amount to be determined at trial.
                                                                                            9
1013.213                                                            COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 11 of 19 Page ID #:11




                                             1        57.    Due to Defendants’ actions constituting false designation of origin, false
                                             2 or misleading statements, false or misleading description of fact, and/or false or

                                             3 misleading representations of fact, Plaintiff has suffered, and continues to suffer,

                                             4 great and irreparable injury, for which Plaintiff has no adequate remedy at law.

                                             5                             THIRD CLAIM FOR RELIEF
                                             6                             (Federal Trademark Dilution)
                                             7                                   (15 U.S.C. § 1125(c))
                                             8                                (Against All Defendants)
                                             9        58.    Plaintiff repeats and re-alleges the allegations of paragraphs 1-57 of this
                                            10 Complaint, as if fully set forth here.

                                            11        59.    This is a claim for trademark dilution under 15 U.S.C. § 1125(c).
ADLI LAW GROUP, P.C.




                                            12        60.    The goods and services offered by Plaintiff under the Mark have been
                       www.adlilaw.com




                                            13 widely advertised, promoted, and distributed throughout the United States, and the
                        (213) 623-6546




                                            14 world.

                                            15        61.    Goods and services offered under the Mark have come to be known to
                                            16 consumers throughout the world, as representing goods and services which are

                                            17 offered by Plaintiff under sound merchandising and customer service conditions. As a

                                            18 result, the Mark, and the goodwill associated with them, are of great value to

                                            19 Plaintiff.

                                            20        62.    By virtue of the wide renown acquired by the Mark, coupled with the
                                            21 national and international distribution, and extensive use of products offered under

                                            22 the Mark, the Mark has become famous.

                                            23        63.    The marks of the Genuine Products and Known Counterfeit Products are
                                            24 so similar that the Known Counterfeit Products impair the distinctiveness of the

                                            25 Genuine Products.

                                            26        64.    Defendants’ actions in selling the Known Counterfeit Products were
                                            27 likely to cause dilution by blurring or dilution by tarnishment of the famous mark.

                                            28        65.    Upon information and belief, Plaintiff alleges that the actions of
                                                                                            10
1013.213                                                             COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 12 of 19 Page ID #:12




                                             1 Defendants were done willfully, with the intent to exploit Plaintiff’s reputation, and

                                             2 to dilute the Mark.

                                             3        66.    By reason of Defendants’ actions, which constitute trademark dilution,
                                             4 Plaintiff has been damaged and is entitled to monetary relief, in an amount to be

                                             5 determined at trial.

                                             6        67.    Due to the Defendants’ actions, which constitutes trademark dilution,
                                             7 Plaintiff has suffered, and continues to suffer, great and irreparable injury, for which

                                             8 Plaintiff has no adequate remedy at law.

                                             9                            FOURTH CLAIM FOR RELIEF
                                            10                 (California Common Law Trademark Infringement)
                                            11                                 (Against All Defendants)
ADLI LAW GROUP, P.C.




                                            12        68.    Plaintiff repeats and re-alleges the allegations of paragraphs 1-67 of this
                       www.adlilaw.com




                                            13 Complaint as if fully set forth here.
                        (213) 623-6546




                                            14        69.    This is a claim for trademark infringement, arising under California
                                            15 common law.

                                            16        70.    The Defendants’ acts complained of in this complaint, constitute
                                            17 trademark infringement under California common law. Upon information and belief,

                                            18 Plaintiff alleges that Defendants’ acts complained of in this complaint, are willful and

                                            19 deliberate, and committed with knowledge that the unauthorized use of the Mark by

                                            20 Defendants causes a likelihood of confusion.

                                            21        71.    Upon information and belief, Plaintiff alleges that Defendants have
                                            22 derived and received, and will continue to derive and receive, gains, profits and

                                            23 advantages from their trademark infringement, in an amount not presently known to

                                            24 Plaintiff. By reason of Defendants’ wrongful acts, as alleged in this complaint,

                                            25 Plaintiff has been damaged, and is entitled to monetary relief, in an amount to be

                                            26 determined at trial.

                                            27        72.    Due to Defendants’ trademark infringement, Plaintiff has suffered, and
                                            28 continues to suffer, great and irreparable injury, for which Plaintiff has no adequate
                                                                                             11
1013.213                                                              COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 13 of 19 Page ID #:13




                                             1 remedy at law.

                                             2        73.    The willful acts of trademark infringement perpetrated by Defendants
                                             3 under California common law constitute fraud, oppression, and malice. Accordingly,

                                             4 Plaintiff is entitled to exemplary damages.

                                             5                             FIFTH CLAIM FOR RELIEF
                                             6                            (California Unfair Competition)
                                             7                                (Against All Defendants)
                                             8        74.    Plaintiff repeats and re-alleges the allegations of paragraphs 1-73 of this
                                             9 Complaint, as if set forth fully here.

                                            10        75.    This is a claim for unfair competition, arising under California Business
                                            11 & Professions Code § 17200, et seq.
ADLI LAW GROUP, P.C.




                                            12        76.    Defendants’ acts of trademark infringement, false designation of origin,
                       www.adlilaw.com




                                            13 and trademark dilution complained of in this complaint, constitute unfair competition
                        (213) 623-6546




                                            14 with Plaintiff, under the laws of the State of California, particularly California

                                            15 Business & Professions Code § 17200 et seq.

                                            16        77.    Upon information and belief, Plaintiff alleges that Defendants have
                                            17 derived and received, and will continue to derive and receive, gains, profits, and

                                            18 advantages, from Defendants’ unfair competition, in an amount that is not presently

                                            19 known to Plaintiff. By reason of Defendants’ wrongful acts of unfair competition, as

                                            20 alleged in this complaint, Plaintiff has been damaged, and is entitled to monetary

                                            21 relief in an amount to be determined at trial.

                                            22        78.    By their actions, Defendants have irreparably injured and violated, and
                                            23 continue to irreparably injure and violate, the rights of Plaintiff, and such irreparable

                                            24 injury will continue, unless Defendants are enjoined by this Court.

                                            25                             SIXTH CLAIM FOR RELIEF
                                            26                   (Tortious Interference with Economic Relations)
                                            27                                (Against All Defendants)
                                            28        79.    Plaintiff repeats and re-alleges the allegations of paragraphs 1-78 of this
                                                                                             12
1013.213                                                             COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 14 of 19 Page ID #:14




                                             1 complaint as if fully set forth here.

                                             2         80.   This is a claim for tortious interference with prospective economic
                                             3 relations, under California law.

                                             4         81.   As stated above, Defendants had knowledge of, and were familiar with,
                                             5 Plaintiff and the Mark. Upon information and belief, Plaintiff alleges that Defendants

                                             6 have derived and received, and will continue to derive and receive, gains, profits, and

                                             7 advantages, from these activities including without limitation, by interfering with

                                             8 Plaintiff’s exclusive right to sell and license their products branded with the Mark, to

                                             9 existing and new customers.

                                            10         82.   Upon information and belief, Plaintiff alleges that Defendants
                                            11 misrepresented the Known Counterfeit Products as Genuine Products bearing the
ADLI LAW GROUP, P.C.




                                            12 Mark; and, to obtain customers for the Known Counterfeit Products, which customers
                       www.adlilaw.com




                                            13 would have otherwise obtained the Genuine Products bearing the Mark, from
                        (213) 623-6546




                                            14 Plaintiff.

                                            15         83.   As a proximate result of Defendants' actions, Plaintiff has suffered and
                                            16 will continue to suffer damages to its business, reputation and good will. In addition,

                                            17 Plaintiff has and will incur loss of revenues and profits, which would not have

                                            18 occurred in the absence of Defendants' wrongful conduct.

                                            19         84.   By reason of Defendants’ wrongful acts of tortious interference with
                                            20 prospective economic relations, Plaintiff has been damaged, and is entitled to

                                            21 monetary relief in an amount to be determined at trial.

                                            22         85.   Due to Defendants’ wrongful actions, which constitute tortious
                                            23 interference with prospective economic relations, Plaintiff has suffered, and

                                            24 continues to suffer, great and irreparable injury, for which Plaintiff has no adequate

                                            25 remedy at law.

                                            26 / / /

                                            27 / / /

                                            28 / / /
                                                                                            13
1013.213                                                             COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 15 of 19 Page ID #:15




                                             1                           SEVENTH CLAIM FOR RELIEF
                                             2              (Trademark Infringement by Imitating and False Advertising)
                                             3                               (15 U.S.C. § 1114(a) and (b))
                                             4                                 (Against All Defendants)
                                             5        86.     Plaintiff repeats and re-alleges the allegations of paragraphs 1-85 of this
                                             6 Complaint, as if set fully set forth here.

                                             7        87.     This is a claim for trademark infringement by imitating, and false
                                             8 advertising arising under 15 U.S.C. § 1114(a) and (b).

                                             9        88.     As set forth above, Defendants have engaged in acts of intentional and
                                            10 direct infringement, by the use of Plaintiff’s Mark on and in connection with the

                                            11 Known Counterfeit Products, without Plaintiff’s consent.
ADLI LAW GROUP, P.C.




                                            12        89.     As set forth above, Defendants are directly liable for the direct acts of
                       www.adlilaw.com




                                            13 infringement committed by them.
                        (213) 623-6546




                                            14        90.     Upon information and belief, long after Plaintiff’s adoption and use of
                                            15 the Mark, Defendants used in commerce, and continue to use in commerce, the Mark,

                                            16 in a manner that infringes upon Plaintiff’s rights in the Mark, in violation of 15

                                            17 U.S.C. § 1114(a).

                                            18        91.     Without Plaintiff’s consent, Defendants’ use of the Mark in commerce,
                                            19 in connection with the promotion, marketing, advertising of the Known Counterfeit

                                            20 Products, is likely to cause confusion, or to cause mistake, or to deceive.

                                            21        92.     Upon information and belief, Plaintiff alleges that Defendants did so
                                            22 with actual knowledge of Plaintiff’s ownership and prior use of the Mark, and with

                                            23 the intent to unfairly compete with Plaintiff, to trade upon Plaintiff’s reputation and

                                            24 goodwill, by causing confusion and mistake among customers and the public, and to

                                            25 deceive the public into believing that the Known Counterfeit Products are associated

                                            26 with, sponsored by, originate from, or are approved by, Plaintiff, when they are not.

                                            27        93.     Upon information and belief, Plaintiff alleges that Defendants acted
                                            28 willfully and intentionally to infringe the Mark, directly and/or indirectly, in total
                                                                                            14
1013.213                                                             COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 16 of 19 Page ID #:16




                                             1 disregard of Plaintiff’s proprietary rights, and did so despite Defendants’ knowledge

                                             2 that the use of the Mark was and is in direct contravention of Plaintiff’s rights.

                                             3        94.      Upon information and belief, Plaintiff alleges that Defendants have
                                             4 derived and received, and will continue to derive and receive, gains, profits, and

                                             5 advantages from the use of the Mark, in an amount that is not presently known to

                                             6 Plaintiff. By reason of these actions of Defendants, constituting unauthorized use of

                                             7 the Mark, Plaintiff has been damaged and is entitled to monetary relief in an amount

                                             8 to be determined at trial.

                                             9        95.      Due to these actions of Defendants constituting unauthorized use of the
                                            10 Mark, Plaintiff has suffered, and continues to suffer, great and irreparable injury, for

                                            11 which Plaintiff has no adequate remedy at law.
ADLI LAW GROUP, P.C.




                                            12                              EIGHTH CLAIM FOR RELIEF
                       www.adlilaw.com




                                            13                                          (Conversion)
                        (213) 623-6546




                                            14                                  (Against All Defendants)
                                            15        96.      Plaintiff repeats and re-alleges allegations 1 through 95 of this
                                            16 complaint, as if fully set forth here.

                                            17        97.      This is a claim for conversion under California law.
                                            18        98.      Plaintiff owns the Mark associated with the Genuine Products, as
                                            19 outlined herein.

                                            20        99.      Plaintiff has a property right to profits stemming from the use of such
                                            21 Mark in commerce.

                                            22        100. Defendants wrongfully dispossessed Plaintiffs of that right each time
                                            23 they sold products bearing a substantially similar Mark, without remitting any profits

                                            24 to Plaintiff.

                                            25        101. On November 27, 2017, Plaintiff, through its attorneys, made a demand
                                            26 on Defendants to remit to Plaintiffs the Known Counterfeit Products, to which

                                            27 Defendants did not respond.

                                            28        102. Plaintiff has been damaged, in an amount to be determined by proof at
                                                                                             15
1013.213                                                              COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 17 of 19 Page ID #:17




                                             1 trial, each time Defendants sold a Known Counterfeit Product.

                                             2                               NINTH CLAIM FOR RELIEF
                                             3                                      (Injunctive Relief)
                                             4                                  (Against All Defendants)
                                             5        103. Plaintiff repeats and re-alleges allegations 1 through 108 of this
                                             6 complaint, as if fully set forth here.

                                             7        104. This is a claim for injunctive relief, pursuant to 15 U.S.C. § 1116(a).
                                             8        105. The Lanham Act provides that a court may grant injunctive relief in
                                             9 favor of a trademark owner, to prevent further acts of infringement.

                                            10        106. Upon information and belief, Plaintiff alleges that Defendants continue
                                            11 to benefit from their trademark infringement.
ADLI LAW GROUP, P.C.




                                            12        107. Upon information and belief Defendants’ ongoing use of Plaintiff's
                       www.adlilaw.com




                                            13 Mark, unless and until enjoined and restrained by order of this Court, will cause, and
                        (213) 623-6546




                                            14 continue to cause, grave and irreparable injury to Plaintiff.

                                            15        108. Plaintiff has no adequate remedy at law for the ongoing conduct, in that
                                            16 it would be impossible for Plaintiff to determine the precise amount of damage

                                            17 Plaintiff will suffer if Defendants' conduct is not restrained, and Plaintiff will be

                                            18 deprived of sales and customers, which cannot be compensated in damages.

                                            19        109. Defendants committed, and on information and belief, will continue to
                                            20 commit, acts of infringement for their personal and/or business benefit, all to the

                                            21 detriment of the Plaintiff.

                                            22                                  PRAYER FOR RELIEF
                                            23       WHEREFORE, Plaintiff prays for judgment in its favor against Defendants, for
                                            24 the following relief:

                                            25     A. A preliminary and permanent injunction against all Defendants, and all
                                            26        persons, firms, or corporations in active concert or participation with
                                            27        Defendants, enjoining them from engaging in the following activities and from
                                            28        assisting or inducing, directly or indirectly, others to engage in using the
                                                                                              16
1013.213                                                               COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 18 of 19 Page ID #:18




                                             1       Plaintiff's Mark in any way or manner;
                                             2    B. That Defendants be required to account for any and all profits derived by their
                                             3       acts of infringement;
                                             4    C. That the acts of infringement of Defendants be found to be willful, that this be
                                             5       found to be an exceptional case, and that Plaintiff be entitled to enhanced
                                             6       damages including without limitation, their attorneys’ fees, pursuant to 17
                                             7       U.S.C. § 505, and costs;
                                             8    D. That Plaintiff be awarded damages for the trademark infringement of
                                             9       Defendants, in the form of either: (i) Defendants’ profits, damages sustained by
                                            10       Plaintiff, and the costs of the action; or (ii) statutory damages pursuant to 17
                                            11       U.S.C. § 504(a)(2), at Plaintiff’s election before the entry of a final judgment;
ADLI LAW GROUP, P.C.




                                            12    E. That Plaintiff be awarded damages for unfair competition, pursuant to
                       www.adlilaw.com




                                            13       California Business & Professions Code § 17200 et seq, and § 17500;
                        (213) 623-6546




                                            14    F. An award of pre-judgment and post-judgment interest and costs of this action
                                            15       against Defendants; and,
                                            16             Such other and further relief as this Court may decide is just.
                                            17

                                            18

                                            19                                     Respectfully submitted,
                                            20                                     ADLI LAW GROUP, P.C.
                                            21

                                            22 Dated: December 20, 2019            By /s/ Dariush Adli
                                            23                                        Dariush Adli
                                                                                      Alyssa Dillard
                                            24                                        Attorneys for Plaintiff
                                            25                                        A.C.T. 898 Products, Inc.

                                            26

                                            27

                                            28
                                                                                          17
1013.213                                                           COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
                                         Case 2:19-cv-10803-MWF-GJS Document 1 Filed 12/20/19 Page 19 of 19 Page ID #:19




                                             1                           DEMAND FOR JURY TRIAL
                                             2        Plaintiff A.C.T. 898 PRODUCTS, INC. demands a trial by jury on all triable
                                             3 claims.

                                             4

                                             5

                                             6
                                                                                   ADLI LAW GROUP, P.C.
                                             7
                                                 Dated: December 20, 2019          By /s/ Dariush Adli
                                             8
                                                                                      Dariush Adli
                                             9                                        Alyssa Dillard
                                            10
                                                                                      Attorneys for Plaintiff
                                                                                      A.C.T. 898 Products, Inc.
                                            11
ADLI LAW GROUP, P.C.




                                            12
                       www.adlilaw.com




                                            13
                        (213) 623-6546




                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                                                          18
1013.213                                                           COMPLAINT OF PLAINTIFF A.C.T. 898 PRODUCTS, INC.
